Richard Cepulonis, a Massachusetts inmate, appeals from the denial of his petition pursuant to G. L. c. 211, § 3, by a single justice of this court. We dismiss the appeal as moot.
In his petition, Cepulonis essentially sought an order requiring prison officials to “dismiss” a second disciplinary charge while his appeal from a first disciplinary charge was pending. Such relief is now academic. The Superior Court’s judgment with respect to the first charge — in favor of the superintendent — has been affirmed on appeal. Cepulonis v. Superintendent, Mass. Correctional Inst., Shirley, 52 Mass. App. Ct. 1106 (2001). Cepulonis’s application for further appellate review was denied. 435 Mass. 1103 (2001).
Because the appeal is moot, we need not discuss the various bases on which the single justice’s judgment denying Cepulonis’s G. L. c. 211, § 3, petition would have been affirmed.

Appeal dismissed.